Appeal from order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 11, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he had committed an act that, if committed by an adult, would constitute the crime of resisting arrest, and placed him with the Office of Children and Family Services for a period of up to 12 months, unanimously dismissed, without costs, as moot.
Appellant’s challenge to his placement with the Office of Children and Family Services is moot because he has fully completed that placement (see e.g. Matter of Rene A., 34 AD3d 223 [2006]). Were we to consider the propriety of the placement, we would find that the placement was a proper exercise of the court’s discretion (see Family Ct Act § 352.2 [2] [a]). Concur — Saxe, J.R, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.